 

Exhibit 10.9

 

ASSIGNMENT AND AMENDMENT OF MANAGEMENT AGREEMENT

 

This Assignment and Amendment of Management Agreement (“Assignment”) is made
effective as of March 31, 2017 (“Effective Date”) by and among American Realty
Capital Hospitality PROPERTIES, LLC, a Delaware limited liability company, with
an address at 405 Park Avenue, New York, New York 10022 (“Assignor”); CRESTLINE
HOTELS & RESORTS, LLC, a Delaware limited liability company, with an address at
3950 University Drive, Suite 301, Fairfax, VA 22030 (“Assignee”); and ARC
HOSPITALITY TRS BALTIMORE, LLC, a Delaware limited liability company, with an
address at 3950 University Drive, Suite 301, Fairfax, VA 22030 (“CY Baltimore
TRS”), ARC HOSPITALITY TRS PROVIDENCE, LLC, a Delaware limited liability
company, with an address at 3950 University Drive, Suite 301, Fairfax, VA 22030
(“CY Providence TRS”), ARC HOSPITALITY TRS GA TECH, LLC, a Delaware limited
liability company, with an address at 3950 University Drive, Suite 301, Fairfax,
VA 22030 (“GA Tech TRS”), and ARC HOSPITALITY TRS STATFORD, LLC, a Delaware
limited liability company, with an address at 3950 University Drive, Suite 301,
Fairfax, VA 22030 (“HWS Stratford TRS”, and together with CY Baltimore TRS, CY
Providence TRS, and GA Tech TRS, collectively, “TRS”).

 

RECITALS:

 

WHEREAS, on January 27, 2014, Assignor entered into separate “Management
Agreements” with CY Baltimore TRS, CY Providence TRS, GA Tech TRS, and HWS
Stratford TRS (such Management Agreements, individually or collectively, as the
context requires, the “Management Agreement”) with respect to the hotels listed
as the “Hotel” in each Management Agreement, with a “Management Commencement
Date” (as defined in the Management Agreement) of March 21, 2014; and

 

WHEREAS, TRS holds leasehold title granted by ARC Hospitality Baltimore, LLC,
ARC Hospitality Providence, LLC, Fifth Street Hotel, LLC, and ARC Hospitality
Stratford, LLC (individually or as context requires, the “Owner”) of certain
real property and improvements more particularly described in each Management
Agreement (individually or collectively, as the context requires, the “Hotel”);
and

 

WHEREAS, Assignor desires to assign its rights and obligations under the
Management Agreement to Assignee; Assignee desires to accept the assignment of
Assignor’s rights and obligations under the Management Agreement, as further
amended by this Assignment; and TRS desires to consent to this Assignment and to
have Assignee manage and operate the Hotel from and after the Effective Date, in
accordance with the Management Agreement as further amended by this Assignment;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each of the parties, the parties hereto agree as follows:

 

   

 

 

1.Assignor hereby assigns, transfers and conveys to Assignee all of Assignor’s
rights, title and obligations in, to and under the Management Agreement, and
Assignee hereby accepts and assumes all such rights, title and obligations of
Assignor in, to and under the Management Agreement. TRS hereby consents to such
assignment and assumption.

 

2.Each of Assignee and TRS agrees that the Management Agreement is hereby
further amended as follows:

 

a.All references to “Management Company” shall hereafter be deemed to refer to
Assignee.

 

b.The definition of “Affiliate” is amended to delete subsection (i).

 

c.Section 5.01 is amended by adding the following at the end of the paragraph:

 

Notwithstanding the foregoing, effective as of the first day of the forty-ninth
(49th) month following the defined “Effective Date” of that certain Assignment
and Amendment of Management Agreement (the “Assignment”), dated March 31, 2017
(the “Effective Date” as defined in the Assignment, the “Assignment Date”, and
such first day of the forty-ninth (49th) month thereafter, the “Sale Termination
Right Effective Date”), TRS shall have the right to Terminate this Agreement
with respect to any individual Hotel effective immediately upon a sale of such
Hotel (whether alone or as part of a portfolio transaction, and whether by way
of merger, consolidation, or otherwise) so long as, at or prior to the time of
such Termination, either (at TRS’s election) (x) TRS pays, or causes to be paid,
to Management Company an amount in cash equal to (i) the Management Fees earned,
due, and payable with respect to such Hotel in the trailing twelve (12) full
months (after normalizing such Management Fees to account for any rooms which
may have been vacant during such period as a result of PIP work or other
construction, repair, or improvement work performed at such Hotel), multiplied
by (ii) two and one-half (2.5), or (y) if the sale of the Hotel in question is
occurring during the period prior to the six (6)-year anniversary of the
Assignment Date, TRS effects a Property Replacement in accordance with the
immediately following paragraph.

 

In addition, if TRS conducts a sale of any Hotel (whether alone or as a part of
a portfolio transaction, and whether by way of merger, consolidation or
otherwise) after the Assignment Date but prior to the date that is six (6) years
following the Assignment Date, TRS shall have the right to Terminate this
Agreement with respect to such Hotel if TRS concurrently adds to this Agreement
as a “Hotel” a hotel (“Replacement Hotel”) that (A) was owned by an Affiliate of
TRS as of the Assignment Date, and continues to be owned by an Affiliate of TRS
as of the date of the sale of the Hotel in question (the “Sale Date”); (B) is,
at the time of the Sale Date, subject to a management agreement that (I) has a
term of one year or less, and/or (II) includes a right to terminate without
cause upon notice of one year or less; and (C) has, as of the Sale Date, the
same or greater historical annual revenue, over the year preceding the Sale
Date, as the Hotel that is being Terminated (such addition of a Replacement
Hotel in accordance with this paragraph, a “Property Replacement”).

 

   

 

 

For the avoidance of doubt, any sale of a Hotel that results in a Termination of
this Agreement with respect to such Hotel and also complies with terms and
conditions set forth in this Section 5.01 shall not be subject to the
requirements of Section 20.01 of this Agreement.

 

d.Section 6.01.A. is amended to replace the entire current provision with the
following:

 

In consideration of the services to be performed during the Term of this
Agreement by Management Company, Management Company shall be paid a periodic
base management fee (“Base Management Fee”) in the amount of three percent (3%)
of Gross Revenues for each Accounting Period. Each such periodic fee shall be
paid to Management Company (or retained by Management Company as provided below)
at such time as the final monthly report for such Accounting Period is submitted
to TRS as provided in Section 6.02 A below.

 

e.Section 19.01.A. is amended by replacing the period at the end of subsection
(iii) with a semicolon, and by adding the following language as a new paragraph
after subsection (iii):

 

Notwithstanding anything in this Section 19.01.A. to the contrary, Management
Company’s rights to assign or transfer its interest in this Agreement or
delegate any responsibilities hereunder shall remain subject to satisfaction of
all applicable rights of first refusal or similar obligations under that certain
“Framework Agreement”, by and among American Realty Capital Hospitality
Advisors, LLC, American Realty Capital Hospitality Properties, LLC, American
Realty Capital Hospitality Grace Portfolio, LLC, Crestline Hotels & Resorts,
LLC, American Realty Capital Hospitality Trust, Inc., American Realty Capital
Hospitality Operating Partnership, L.P., American Realty Capital Hospitality
Special Limited Partnership, LLC and for certain limited purposes Brookfield
Strategic Real Estate Partners II Hospitality REIT II, LLC, dated January 12,
2017 (the “Framework Agreement”) and no assignment, transfer or delegation by
the Management Company shall be permitted hereunder without compliance with such
provisions of the Framework Agreement.

 

f.Section 20.01 is amended to add the following at the end of such section:

 

Notwithstanding the foregoing and for the avoidance of doubt, the terms and
conditions set forth in this Section 20.01 of this Agreement shall not apply in
the event that any sale of a Hotel that results in a Termination of this
Agreement with respect to such Hotel otherwise complies with terms and
conditions set forth in Section 5.01.

 

   

 

 

g.Section 22.08 is amended

To TRS:

ARC Hospitality TRS Baltimore

ARC Hospitality TRS Providence

ARC Hospitality TRS GA Tech, LLC

ARC Hospitality TRS Stratford, LLC

3950 University Drive, Suite 301

Fairfax, Virginia 22030

Attention: General Counsel

 

To Management Company:

Crestline Hotels & Resorts, LLC

3950 University Drive, Suite 301

Fairfax, Virginia 22030

 

3.This Assignment is executed by, and shall be binding upon and inure to the
benefit of, the parties hereto and each of their respective administrators,
personal representatives, legal representatives, heirs, successors and permitted
assigns. None of the provisions of this Assignment shall be for the benefit of
or enforceable by any other person.

 

4.This Assignment may not be amended nor may any rights hereunder be waived
except by an instrument in writing signed by the parties sought to be charged
with such amendment or waiver.

 

5.This Assignment may be executed in one or more counterparts, each of which
shall be deemed an original and it will not be necessary in making proof of this
Assignment or the terms of this Assignment to produce or account for more than
one of such counterparts. All counterparts shall constitute one and the same
instrument. Each party may execute this Assignment via a facsimile (or
transmission of a .pdf file) of this Assignment. In addition, facsimile or .pdf
signatures of authorized signatories of the parties shall be valid and binding
and delivery of a facsimile or .pdf signature by any party shall constitute due
execution and delivery of this Assignment.

 

6.Except as specifically modified by this Assignment, all of the provisions of
the Management Agreement are unchanged and continue in full force and effect. In
the event of any conflicts between the Management Agreement and this Assignment,
this Assignment shall control.

 

[Signatures Follow on Next Page]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed and delivered by their duly authorized officers as of the Effective
Date.

 

  ASSIGNOR:      

American Realty Capital Hospitality properties, LLC, a Delaware limited
liability company



      By:  /s/ James A. Tanaka     Name:  

James A. Tanaka 

    Title: Authorized Signatory     Date: March 16, 2017

 



  ASSIGNEE:      

CRESTLINE HOTELS & RESORTS, LLC, a Delaware limited liability company



        By:  /s/ James A. Carroll     Name:   James A. Carroll     Title:
President & CEO     Date: March 10, 2017

 



  TRS:       CY Baltimore TRS:      

ARC HOSPITALITY TRS BALTIMORE, LLC, a Delaware limited liability company





        By:  /s/ Paul C. Hughes     Name:   Paul C. Hughes     Title: Authorized
Signatory     Date: March 17, 2017

 

   

 

 

  CY Providence TRS:       ARC HOSPITALITY TRS PROVIDENCE, LLC, a Delaware
limited liability company



        By:  /s/ Paul C. Hughes     Name:   Paul C. Hughes     Title: Authorized
Signatory     Date: March 17, 2017



 

  GA Tech TRS:      

ARC HOSPITALITY TRS GA TECH, LLC, a Delaware limited liability company



        By:  /s/ Paul C. Hughes     Name:   Paul C. Hughes     Title: Authorized
Signatory     Date: March 17, 2017

 

  HWS Stratford TRS:      

ARC HOSPITALITY TRS STATFORD, LLC, a Delaware limited liability company



        By:  /s/ Paul C. Hughes     Name:   Paul C. Hughes     Title: Authorized
Signatory     Date: March 17, 2017

 



   

